Citation Nr: 1031373	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active military service from June 1955 to April 
1957, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the case was subsequently returned to 
the RO in New York, New York.


FINDING OF FACT

Raynaud's phenomenon is etiologically related to the Veteran's 
severe cold exposure in active service.


CONCLUSION OF LAW

Raynaud's phenomenon was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that the Veteran's service 
treatment records (STRs) were damaged in the fire at the National 
Personnel Records Center (NPRC).  Of record are some copies of 
the Veteran's damaged records, to include what appear to be 
reports of enlistment and separation examinations; however, it 
cannot be ascertained whether this is a complete set of the 
Veteran's STRs. 

If service records are presumed to have been destroyed while in 
government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records that 
support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  
There is also a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases where 
records are presumed to have been while in the custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In a January 2001 statement, the Veteran reported that after 
completing basic training he was deployed to Korea with the 7th 
Infantry Division, 31st Infantry Regiment, 3rd Battalion.  He 
reported that they landed in Korea just after Christmas in 1955 
and that he was immediately sent to a rifle company at which his 
main duty while in Korea was guard duty and patrol of the de-
militarized zone (DMZ).  He reported that upon arrival in Korea 
he was supposed to be issued cold weather gear, but that he was 
sent on patrol right away, before he got his cold weather gear.  
He reported that he ended up serving guard duty without cold 
weather gear in weather that was 10-20 degrees below zero.  He 
reported that they were not allowed to make a fire for warmth and 
that he remembered this incident because it happened over his 
18th birthday on January 10, 1956.  He reported that after he was 
relieved from guard duty he went to the company medic who sent 
him to the 3rd Battalion aid station where he was treated for 
frostbite with warm compresses and aspirin, phenacetin, and 
caffeine (APC) tablets.  He reported that after the incident he 
was issued adequate cold weather gear, but that his hands and 
feet continued to be very sensitive to any changes in the 
temperature.  

The Veteran also reported that following his separation from 
active service he went to St. Albans in New York for treatment of 
his hand and foot sensitivity.  He reported that he was diagnosed 
with frostbite at that time, but that he never followed-up until 
he went to the VA Medical Center to get treatment for problems 
with his hands.  The Veteran also reported that he had never 
again in his life been exposed to such cold weather as he was 
while serving in Korea.  

The Veteran is competent to state that he was exposed to 
extremely cold temperatures in service and that he has had 
problems with sensitivity in both of his hands and feet since 
that time.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Additionally, the Veteran is 
competent to report about factual matters about which he has 
firsthand knowledge, including reporting to sick call and 
undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Moreover, the Board has found the Veteran to be 
credible.

A review of the post-service medical records shows that the 
Veteran has been treated for Raynaud's phenomenon by both a 
private physician and at the VA Medical Center.  Of record is a 
September 2006 letter from the Veteran's private physician, Dr. 
M.P.  In her letter, Dr. M.P. stated that the Veteran suffered 
frostbite while in Korea and that the Veteran's Raynaud's 
phenomenon was more likely than not related to that exposure.  
She based her opinion on the fact that frostbite is well 
documented in medical literature to be a risk factor in the 
development of Raynaud's phenomenon.  

Also of record is a September 2006 letter from the Veteran's 
treating physician at the VA Medical Center, Dr. A.Z.  In this 
letter, Dr. A.Z. opined that the Veteran's Raynaud's syndrome is 
more likely than not related to the cold exposure the Veteran 
reported experiencing in Korea.  Dr. A.Z. also reported that 
frostbite is a well documented risk factor in the development of 
Raynaud's phenomenon.

The RO denied the Veteran's claim of entitlement to service 
connection for Raynaud's phenomenon despite the positive medical 
opinions of records on the basis that the Veteran underwent no 
treatment in service and did not receive post-service medical 
treatment for this condition until many years after his 
separation from active service.  The Board notes that the U.S. 
Court of Appeals for Veterans Claims has determined that it is 
symptoms, not treatment, which are the essence of any evidence of 
continuity of symptomatology.  Savage v. Grober, 10 Vet. App. 
488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Therefore, the absence of treatment cannot be used to 
adequately support a negative determination when there is 
credible lay testimony of continuity of symtomatology, as there 
is in this case. 

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim of entitlement to service connection for 
Raynaud's phenomenon.  Therefore, entitlement to service 
connection for Raynaud's phenomenon is warranted.





ORDER

Entitlement to service connection for Raynaud's phenomenon is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


